Citation Nr: 0323397	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $12,856.86, plus accrued 
interest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The appellant had active service from September 1973 to July 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision by the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), which 
denied the appellant's request for entitlement to waiver of a 
loan guaranty indebtedness in the amount of $12,856.86, plus 
accrued interest.  

The Board remanded this case to the RO in February 1999 and 
October 1999 in order to provide the appellant a personal 
hearing before a Veterans Law Judge.  

In June 2000, a hearing was held in San Antonio, Texas, over 
which the undersigned Veterans Law Judge presided.  A copy of 
the transcript has been associated with the claims file.

The Board remanded this case to the RO in October 2000 and 
March 2001 in order to provide the Committee an opportunity 
to adjudicate the issue of validity of the indebtedness.  

The Board remanded the case to the RO in May 2002 in order to 
provide appellant a statement of the case on the issue of 
validity of the indebtedness and the opportunity to perfect 
his appeal on this issue.  

In an October 2002 decision the Board upheld the validity of 
the creation of the loan guaranty indebtedness.  

The Board conducted evidentiary development of the issue 
regarding entitlement to waiver of recovery of loan guaranty 
indebtedness, under authority provided at 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

Under additional regulations issued after enactment of the 
VCAA, and effective February 22, 2002, the Board conducted 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  In this case the Board conducted additional 
evidentiary development of the issue regarding entitlement to 
waiver of recovery of loan guaranty indebtedness.  The Board 
obtained a Financial Status Report (FSR), VA Form 5655, from 
the appellant in February 2003.  This evidence has not been 
considered by the VBA ANC and the appellant has not waived 
initial VBA AMC consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) emphasized that the 
Board's is "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the "agency of 
original jurisdiction" (AOJ) (which in this case is the VBA 
AMC) for initial consideration and without having to obtain 
the appellant's waiver.  Disabled Am. Veterans, 327 F.3d at 
1346-47.  

The CAFC found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  Id. at 1347.  

Accordingly, this case is REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  After undertaking any development 
deemed essential, the VBA AMC should 
readjudicate the issue of entitlement to 
waiver of recovery of loan guaranty 
indebtedness in the amount of $12,856.86, 
plus accrued interest, taking into 
account all the evidence, including the 
evidence added to the claims folder since 
the most recent supplemental statement of 
the case.  

If the benefit sought is not granted to the appellant's 
satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


